Oo on om an F&F YY HY =

hm OO KR NH SB NY NHB NHB NHB | BS | SF FS FS SF Ff Ff SF
o ~a OG om B&B WO NB |= OO Oo DOD nn Do fF WYO NY | CO

Case 3:19-cv-03741-WHO Document 18 Filed 07/30/19 Page 1 of 6

STEPHEN M. HAYES (SBN 83583)
STEPHEN P. ELLINGSON (SBN 136505)
JAMIE A. RADACK (SBN 221000)
HAYES SCOTT BONINO ELLINGSON
GUSLANI SIMONSON & CLAUSE LLP
999 Skyway Road, Suite 310

San Carlos, CA 94070

Telephone: 650.637.9100

Facsimile: 650.637.8071

Attorneys for Plaintiff
PHRAME, INC.
UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA
PHRAME, INC., CASE NO. 19-cv-03741-WHO
Plaintiff, PHRAME, INC.’S NOTICE OF MOTION
AND MOTION TO DESMISS BIIG
v. TECHNOLOGIES, INC.’S
COUNTERCLAIM
CHARLENE CONSOLACION, BIIG [FRCP 12(b)(6)]
TECHNOLOGIES, INC.
Date: September 4, 2019
Defendants. Time: 2:00 p.m.
Ctrm.: 2, 17" Floor
Judge: William H. Orrick

 

 

 

NOTICE
TO ALL PARTIES:

NOTICE IS HEREBY GIVEN that on September 4, 2019, at 2:00 p.m., in Courtroom 2 of
the court located at 450 Golden Gate Ave., San Francisco, California, plaintiff Phrame, Inc.,
(“Phrame”) will and hereby does, move the court for an order dismissing defendant and
counterclaimant Biig Technologies, Inc.’s (“Biig”) “counterclaim to Phrame Inc.” on the grounds
that a corporation may not represent itself or otherwise appear through a non-attorney.

Biig, a Delaware corporation registered with the California Secretary of State, has
improperly represented itself through defendant and counterclaimant Charlene Consolacion, anon-
attorney. As such, Biig has failed to state a claim upon which relief can be granted pursuant to

Federal Rule of Civil Procedure 12(b)(6).

1043406 l-
NOTICE OF MOTION AND MOTION TO DISMISS - CASE NO. 19-cv-03741-WHO

 
_

oloUmlUCUCOmMUMmC OCC Or PUD

 

Case 3:19-cv-03741-WHO Document 18 Filed 07/30/19 Page 2 of 6

The motion to dismiss is based upon this notice, the memorandum of points and authorities
in support of the motion, Phrame’s anticipated reply brief, all other pleadings and papers filed
herein and such other matters as the court deems proper.

MEMORANDUM OF POINTS AND AUTHORITIES

1
INTRODUCTION

Phrame, a California corporation, filed its complaint against Charlene Consolacion, an
individual, and Biig Technologies, Inc., a Delaware corporation. Phrame alleged breach of
fiduciary duty and duty of loyalty against Consolacion, individually, and patent infringement,
misappropriation of trade secrets, interference with economic advantage, interference with
contractual relationships, and injunctive relief against Consolacion and Biig.

Consolacion filed a joint answer to Phrame’s complaint on behalf of herself and Biig in pro
per. Consolacion and Biig alleged four counterclaims against Phrame, including misclassification
of employees, violations of California’s Unfair Competition Law, defamation, and injunctive relief,
Only Consolacion signed the joint answer and counterclaim as “Charlene Consolacion Defendant in
Pro Per.”

A corporation may not represent itself and must appear in federal court through a licensed
attorney. This Court also requires that a corporation appear through a member of the Northern
District of California bar.

Consolacion and Biig’s answer admits that Biig is a Delaware corporation. As such, Biig
must be represented in this action through licensed counsel and Consolacion is barred from
asserting any pleading on behalf of Biig.

Phrame’s motion to dismiss Biig’s counterclaims must be granted because they have been

improperly brought by Consolacion, a pro se defendant. .

II.
FACTS

A. Phrame’s Complaint Against Charlene Consolacion and Biig Technologies, Inc.

On June 27, 2019, Phrame filed its complaint against Charlene Consolacion and Biig

Technologies, Inc.. (Complaint p. 1). Phrame is a California corporation with its principal place of

1043406 2.

 

 

NOTICE OF MOTION AND MOTION TO DISMISS — CASE NO. 19-ev-03741-WHO
Oo oO ao NN OOo SF OULD CU

mM NM NH NM NY NY NY NY NH | | S| S| SF F SF FS fs
oo n~ of on FB HO NY |= OD oOo an @O@ a fF wo NY =

 

Case 3:19-cv-03741-WHO Document 18 Filed 07/30/19 Page 3 of 6

business in San Francisco, California. (Complaint { 1).

Defendant Biig Technologies, Inc. is a Delaware corporation with its principal place of
business in Burlingame, California. (Complaint { 3; Answer {[ 3).

Defendant Charlene Consolacion, however, is an individual. (Complaint J 2). Consolacion
is a former employee of Phrame. Consolacion formed Biig while she was still employed as
Phrame’s Chief Executive Officer. (Complaint ff 2, 12).

Phrame alleged breach of fiduciary duty and duty of loyalty against Consolacion and patent
infringement, misappropriation of trade secrets, interference with economic advantage, interference
with contractual relationships, and injunctive relief against Consolacion and Biig. (Complaint pp.
4-11).

B. Consolacion and BIIG’s Joint Answer and Counterclaim Against Phrame

On July 9, 2019, Consolacion and Biig filed a joint answer to Phrame’s complaint. (Answer
p. 1). Consolacion filed the answer as a pro se defendant on behalf of herself and Biig. (Answer p.
1).

Consolacion and Biig’s answer alleges four counterclaims against Phrame: misclassification
of employees, violations of California’s Unfair Competition Law, defamation, and injunctive relief.
Consolacion also alleges these counterclaims against Phrame on behalf of herself and Biig,

(Answer pp. 12-15).
Consolacion signed Consolacion and Biig’s joint answer and counterclaim as “Charlene

Consolacion, Defendant in Pro Per.” (Answer p. 19).

Til.
DISMISSAL IS APPROPRIATE WHERE A PLEADING
FAILS TO ALLEGE AN ACTIONABLE CLAIM

A motion to dismiss pursuant to Federal Rule of Civil Procedure 12(b)(6) tests the legal
sufficiency of a claim. To survive a motion to dismiss, a pleading’s “factual allegations must be
enough to raise a right to relief above the speculative level on the assumption that all of the
allegations in the [pleading] are true.” (Bell Adantic Corp. v. Twombly, 550 U.S. 544, 545, 127
S.Ct. 1955 (2007)). Moreover, a motion to dismiss must be granted if the pleading does not allege

facts necessary to support a cognizable legal claim that is “plausible on its face.” (Id.).

1043406 4.
NOTICE OF MOTION AND MOTION TO DISMISS ~ CASE NO. 19-cy-03741-WHO

 
onn @ on F&F WwW HY =

mW NM NM NM NHN NN NK SF S| SF SF FP SF PFO OU le
onxwtowtk & NM a OG © Oo A Do FF YW NY = OO

 

Case 3:19-cv-03741-WHO Document 18 Filed 07/30/19 Page 4 of 6

IV.
A CORPORATION MAY NOT REPRESENT ITSELF AND MUST APPEAR THROUGH
AN ATTORNEY

It is well established that “[cJorporations and other unincorporated associations must appear
in court through an attorney.” (D-Beam Ltd. Partnership v. Roller Derby Skates, Inc., 366 F.3d
972, 973-74 (9th Cir. 2004)). As recognized by the Supreme Court, “[it] has been the law for the
better part of two centuries, for example, that a corporation may appear in the federal courts only
through licensed counsel.” (Rowland v. California Men’s Colony, 506 U.S. 194, 202 (1993)). This
Court’s Local Rule 3-9(b) also provides that “[a] corporation, unincorporated association,
partnership or other such entity may appear only through a member of the bar of this Court.” (Civ.
L.R. 3-9(b)).

In Great American Ins. Co v. M.J. Menefee Const., Inc., a corporation filed a complaint
against individual defendants and a corporation. (Great American Ins. Co v. M.J. Menefee Const.,
Inc., 2006 WL 2522408). An individual pro se defendant filed a counterclaim on behalf of all
defendants, including the defendant corporation. (/d.) The Eastern District of California noted that
although the counterclaim appeared to be brought on behalf of all defendants, only the pro se
defendant signed the counterclaim. (/d.) The court granted the plaintiffs motion to dismiss the
counterclaim under Rule 12(b)(6) on the grounds that the pro se defendant, a non-lawyer, was
barred from filing the counterclaim on behalf of any other defendant, including the defendant
corporation: “A non-lawyer cannot represent a corporation, and a corporation cannot represent itself
as a pro se [claimant].” Ud.) |

Here, pro se defendant Consolacion filed a counterclaim against Phrame on behalf of herself
and defendant Biig, a corporation. As in Great American Ins. Co v. M.J. Menefee Const. Inc., only
Consolacion signed the counterclaim in pro per. (Great American Ins. Co v. MJ. Menefee Const.
Inc., supra). Consolacion, a non-attorney, has no standing or authority to assert any pleading or
other filing on behalf of Biig. As such, Biig’s counterclaims must be dismissed because they have

been improperly brought by a non-attorney and Biig may not represent itself as a pro se claimant.

1043406 4.
NOTICE OF MOTION AND MOTION TO DISMISS — CASE NO, 19-ev-03741-WHO

 
oO an Oo on FF WO NY =

hm nw NM DB NH NY MB NY WH | |S SF FS FS FS FF FS - BF
oxy oa Bhk wo NYO |= oc wo wa ws OO oo FF WO NY | S&

 

Case 3:19-cv-03741-WHO Document 18 Filed 07/30/19 Page 5 of 6

V.
CONCLUSION

Phrame’s motion to dismiss Biig’s “counterclaim against Phrame, Inc.” must be granted
because it has been improperly brought by pro se defendant Consolacion. A corporation may only
appear in federal court through a licensed attorney and pro se defendant Consolacion has no
standing or authority to assert any claims on behalf of defendant Biig in this matter.

Accordingly, Biig’s counterclaims against Phrame must be dismissed in their entirety.

Dated: July 30,2019 HAYES SCOTT BONINO ELLINGSON
GUSLANI SIMONSON & CLAUSE LLP

a.
LE

By:

 

STEPHEN M. HAYES
STEPHEN P. ELLINGSON
JAMIE A. RADACK
Attorneys for Plaintiff
PHRAME, INC.

1043406 5.

 

NOTICE OF MOTION AND MOTION TO DISMISS — CASE NO. 19-cy-03741-WHO

 
Oo won @ oO FF WD NH =

mM rm me DO NH HB NH HB WH |] SB | FS SFP SF SF SF Ff BF
on Ga & wD NB =A OG o& ON Do fF WY NH |S OC

 

Case 3:19-cv-03741-WHO Document 18 Filed 07/30/19 Page 6 of 6

CASE NAME: Phrame, Inc. v. Consolacion, et al.
CASE NO.: 3:19-cv-03741 WHO

PROOF OF SERVICE

Lam a citizen of the United States. My business address is 999 Skyway Road, Suite 310,
San Carlos, CA 94070. Iam employed in the County of San Mateo where this service occurs. I am
over the age of 18 years, and not a party to the within cause. I am readily familiar with my
employer’s normal business practice for collection and processing of correspondence for mailing
with the U.S. Postal Service, and that practice is that correspondence is deposited with the U.S.
Postal Service the same day as the day of collection in the ordinary course of business.

On the date set forth below, following ordinary business practice, I served a true copy of the
foregoing document(s) described as:

PHRAME, INC.’S NOTICE OF MOTION AND MOTION TO DISMISS BIIG
TECHNOLOGIES, INC.’S COUNTERCLAIM [FRCP 12(b)(6)]

tO (BY FAX) by transmitting via facsimile the document(s) listed above to the fax
number(s) set forth below, or as stated on the attached service list, on this date before
5:00 p.m.

f (BY MAIL) I caused such envelope(s) with postage thereon fully prepaid to be placed
in the United States mail at San Carlos, California.

(1 (BY PERSONAL SERVICE) I caused such envelope(s) to be delivered by hand this
date to the offices of the addressee(s).

O (BY OVERNIGHT DELIVERY) I caused such envelope(s) to be delivered to an
overnight delivery carrier with delivery fees provided for, addressed to the person(s) on
whom it is to be served.

O (BY E-MAIL) by transmitting via electronic mail the document(s) listed above to the
email address(es) set forth below, or as stated on the attached service list, on this date
before 5:00 p.m.

Charlene Consolacion

700 Airport Bivd., Suite 450

Burlingame, CA 94010

Telephone: (415) 286-8052

Email: charleneconsolacion23@gmail.com

In Pro Per

(Federal) | declare under penalty of perjury under the laws of the State of
California that the above is true and correct.

Executed on July 30, 2019, San Carlos, California.

Abigail Calderon _

-l-
PROOF OF SERVICE — CASE NO, 3:19-cy-03741 WHO

 
